



Exhibit 10.2


IMPAX LABORATORIES, INC.


RESTRICTED STOCK (STOCK BONUS) AWARD AGREEMENT


Pursuant to your grant notice (the “Grant Notice”) and this Restricted Stock
(Stock Bonus) Award Agreement (the “Agreement”), Impax Laboratories, Inc. (the
“Company”) has granted you (the “Grantee”) a Restricted Stock (Stock Bonus)
Award under the Company’s Fourth Amended and Restated 2002 Equity Incentive
Plan, as the same may from time to time be amended (the “Plan”) for the number
of restricted shares (the “Shares”) of the Company’s common stock, par value
$0.01 per share (the “Common Stock”), indicated in the Grant Notice
(collectively, the “Award”).


1.    Restricted Stock Award. The Company has granted Grantee an award of the
number of restricted shares of the Company’s Common Stock as indicated in the
Grant Notice. In consideration of the grant of the Award pursuant hereto,
Grantee agrees to render faithful and efficient services to the Company or any
Affiliate.


2.    Restrictions on Transfer and Restricted Period. During the period
commencing on the grant date and terminating on the dates ownership of the
Shares vests (the “Restricted Period”), the rights to the Shares and the Shares
may not be sold, assigned, transferred, pledged, or otherwise encumbered by the
Grantee, except as hereinafter provided. Further, no stock bonus awards may be
transferred to a third party for cash or other consideration.


Subject to the restrictions set forth in the Plan, the Board, or the Committee,
as applicable, shall have the authority, in its discretion, to accelerate the
time at which any or all of the restrictions shall lapse with respect to any
Shares thereto, or to remove any or all of such restrictions, whenever the
Board, or the Committee, as applicable, may determine that such action is
appropriate by reason of changes in applicable tax or other laws, or other
changes in circumstances occurring after the commencement of the Restricted
Period. Ownership of all Shares will vest and the Restricted Period shall lapse
in full upon the Grantee’s death or Disability.


3.    Termination of Service. Except as provided in Section 7 below, if the
Grantee ceases to maintain continuous service with the Company or any of its
Affiliates (“Continuous Service”) for any reason other than death or Disability,
all rights to Shares which at the time of such termination of Continuous Service
are subject to the restrictions imposed by the Grant Notice and Section 2 above
shall upon such termination of Continuous Service be forfeited to the Company.
Grantee’s service shall not be deemed to have terminated if he or she is
transferred from the Company to one of its Affiliates, or vice versa, or from
one of the Company’s Affiliates to another one of the Company’s Affiliates. The
Board, or the Committee, if applicable, shall have discretion to determine
whether Grantee’s Continuous Service with the Company or any of its Affiliates
has terminated and the effective date on which such termination occurred.


4.    Certificates or Book Entry for the Shares. The Company shall issue a
certificate (or certificates) or make a book entry in the Company’s records in
the name of the Grantee with respect to the Shares, and, if a certificate (or
certificates) are issued, shall hold such certificate (or certificates) on
deposit for the account of the Grantee until the expiration of the Restricted
Period with respect to the Shares represented thereby. Any book entry in the
Company’s records shall reflect the restrictions provided herein.


5.    Grantee’s Rights. Except as otherwise provided herein, the Grantee, as
owner of the Shares, shall have all rights of a stockholder. During any
Restricted Period, the Grantee shall be entitled to vote such Shares as to which
the Restricted Period has not yet lapsed or expired in Grantee’s sole discretion
upon any matters coming before any annual and special meetings of the
stockholders of the Company and at any continuations and adjournments of such
meetings. Except in connection with a spin-off or other similar event or as
otherwise permitted under Section 10.1 of the Plan, any dividends which are paid
in respect of any Share prior to the vesting of such Share may only be paid out
to the Grantee to the extent that such Share vests in accordance with the terms
hereunder.


6.    Expiration of Restricted Period. Upon the lapse or expiration of the
Restricted Period with respect to any portion of the Shares, the Company shall
deliver to the Grantee (or in the case of a deceased Grantee, to Grantee’s legal
representative) the certificate in respect of such Shares pursuant to Section 4
above or shall make an appropriate adjustment to the book entry for such Shares
in the records of the Company. The Shares as to which the Restricted Period
shall have lapsed or expired shall be free of the restrictions referred to in
Section 2 above.


7.    Change in Control. The following shall apply in the event of a change of
control.






--------------------------------------------------------------------------------





(a)    Dissolution or Liquidation. In the event of a dissolution or liquidation
of the Company, then this Award shall terminate immediately prior to, or
simultaneously with, such event.


(b)    Asset Sale, Merger, Consolidation or Reverse Merger. In the event of
(i) a sale of all or substantially all of the assets of the Company, (ii) a
merger in which the Company is not the surviving corporation or (iii) a reverse
merger in which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, then any surviving corporation or acquiring corporation shall
assume this Award or shall substitute a similar award (including an award to
acquire the same consideration paid to the stockholders in the transaction
described in this Section 7(b) for this Award), provided, that the Restricted
Period shall apply to the same consideration paid to the stockholders in the
transaction described in this Section 7(b) for this Award. In the event any
surviving corporation or acquiring corporation refuses to assume this Award or
to substitute similar awards for this Award, then the vesting of the Shares
shall be accelerated and the Restricted Period shall lapse in full immediately
prior to such event, provided that if the Shares are subject to
performance-based vesting, the Shares will vest based on the higher of (a)
actual performance as of immediately prior to such event or (b) target
performance, prorated based on a shortened performance period as of immediately
prior to such event.


(c)    Other Change of Control. In the event of the happening of any of the
following events: (i) a change within a twelve-month period in the holders of
more than 50% of the outstanding voting stock of the Company (other than by
means provided for in Section 7(b) above and as provided for in Section 10.3 of
the Plan); or (ii) any other event deemed to constitute a “Change of Control”
(other than by means provided for in Sections 7(a) and 7(b) above and as
provided for in Sections 10.2 and 10.3 of the Plan) by the Board, or the
Committee, as applicable, the vesting of the Shares shall be accelerated and the
Restricted Period shall lapse in full immediately prior to such event.


8.    Conditions to Issuance and Delivery of Shares. Notwithstanding any other
provision of this Agreement or the Plan, the Company will not be obligated to
issue or deliver any shares of Common Stock pursuant to this Agreement (i) until
all applicable Federal and state laws and regulations have been complied with,
and (ii) until all requirements of any stock exchange or national market system
on which the Common Stock is at the time listed have been complied with.


9.    Plan and Plan Interpretations as Controlling. Grantee’s Award is subject
to all the provisions of the Plan, the provisions of which are hereby made a
part of Grantee’s Award, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of Grantee’s Award and those of the Plan, the provisions of the Plan
will control. The Board, or the Committee, as applicable, will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board or the Committee, as
applicable, will be final and binding upon Grantee or Grantee’s legal
representatives, the Company, and all other interested persons.


10.    Grantee Service. Nothing in this Agreement shall limit the right of the
Company or any of its Affiliates to terminate the Grantee’s service as an
officer, employee, director or consultant of the Company or otherwise impose
upon the Company or any of its Affiliates any obligation to employ or accept the
services of the Grantee.


11.    Withholding and Social Security Taxes. Upon the termination of any
Restricted Period with respect to any Shares (or any such earlier time, if any,
that an election is made under Section 83(b) of the Code, or any successor
provision thereto, to include the value of such Shares in taxable income in
accordance with Section 83(b) of the Code), (i) the Company may deduct or
withhold (or cause to be deducted or withheld) from any payment or distribution
to the Grantee whether or not pursuant to the Plan or (ii) the Company may
require that the Grantee remit cash to the Company (through payroll deduction or
otherwise), in each case in an amount sufficient in the opinion of the Company
to satisfy such withholding obligation. If the event giving rise to the
withholding obligation involves a transfer of shares of Common Stock, then, at
the discretion of the Board, or the Committee, as applicable, the Grantee may
satisfy the withholding obligation described under this Section 11 by electing
to have the Company withhold shares of Common Stock (which withholding shall be
at a rate not in excess of the maximum individual statutory tax rate) or by
tendering previously owned shares of Common Stock, in each case having a Fair
Market Value equal to the amount of tax to be withheld (or by another mechanism
as may be required or appropriate to conform with local tax and other rules).
The Company shall withhold from any cash dividends paid on the Restricted Stock
an amount sufficient to cover taxes owed as a result of the dividend payment.


2

--------------------------------------------------------------------------------





12.    Tax Consequences. Grantee has reviewed with Grantee’s own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement. Grantee is relying solely on
such advisors and not on any statements or representations of Company or any of
its agents. Grantee understands that Grantee (and not Company) shall be
responsible for Grantee’s own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement. Grantee
understands that Section 83 of the Code generally taxes (as ordinary income) the
fair market value of the Shares as of the date any “restrictions” on the Shares
lapse (i.e., the date on which the rights with respect to the Shares are
transferable or are not subject to a substantial risk of forfeiture). To the
extent that a grant hereunder is not otherwise an exempt transaction for
purposes of Section 16(b) of the Exchange Act, with respect to officers,
directors and 10% shareholders, a “restriction” on the Shares includes for these
purposes the period after the grant of the Shares during a sale of property at a
profit could subject such officers, directors and 10% shareholders to suit under
Section 16(b) of the Exchange Act. Alternatively, Grantee understands that
Grantee may elect to be taxed at the time the Shares are transferred rather than
when the restrictions on the Shares lapse, or the Section 16(b) period expires,
by filing an election under Section 83(b) of the Code with the I.R.S. within 30
days from the date of grant.


GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION AVAILABLE TO GRANTEE UNDER SECTION 83(b)
OF THE CODE, EVEN IF GRANTEE REQUESTS THAT THE COMPANY OR ITS REPRESENTATIVES
MAKE THIS FILING ON GRANTEE’S BEHALF.


13.    Arbitration. Any dispute or disagreement between the Grantee and the
Company with respect to any portion of this Restricted Stock Award or its
validity, construction, meaning, performance or the Grantee’s rights hereunder
shall be settled by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association or its successor, as amended from
time to time. However, prior to submission to arbitration the Grantee will
attempt to resolve any disputes or disagreements with the Company over this
Restricted Stock Award amicably and informally, in good faith, for a period not
to exceed two weeks. Thereafter, the dispute or disagreement will be submitted
to arbitration. At any time prior to a decision from the arbitrator(s) being
rendered, the Grantee and the Company may resolve the dispute by settlement. The
Grantee and the Company shall equally share the costs charged by the American
Arbitration Association or its successor, but the Grantee and the Company shall
otherwise be solely responsible for its own respective counsel fees and
expenses. The decision of the arbitrator(s) shall be made in writing, setting
forth the award, the reasons for the decision and award and shall be binding and
conclusive on the Grantee and the Company. Further, neither the Grantee nor the
Company shall appeal any such award. Judgment of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award.


14.    Entire Agreement/Amendment/Choice of Law. The Grant Notice, this
Agreement and the Plan constitute the entire understanding between the Company
and the Grantee with respect to the subject matter hereof. No amendment,
supplement or waiver of this Agreement, in whole or in part, shall be binding
upon the Company unless in writing and signed by the Chief Executive Officer,
Chief Financial Officer, Chief Trading Compliance Officer, or any other duly
authorized officer of the Company with the approval of the Board, or the
Committee, as applicable. This Agreement and the performances of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of Delaware.


15.    Receipt of Documents. Grantee acknowledges receipt of, and understands
and agrees to, the Grant Notice, this Agreement and the Plan. Grantee also
acknowledges receipt of the Fourth Amended and Restated 2002 Equity Incentive
Plan Prospectus.


16.    Execution of Documents. Grantee hereby acknowledges and agrees that the
manner selected by the Company by which Grantee indicates his or her consent to
the Grant Notice is also deemed to be Grantee’s execution of this Agreement.
Grantee agrees upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of the Award. Grantee acknowledges and agrees that he or she
has reviewed the Award in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing and accepting the Award and fully
understand all provisions of the Award.


17.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Plan.


18.    Severability. If all or any part of the Grant Notice, this Agreement or
the Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity will not invalidate any portion of the
Grant Notice, this Agreement or the Plan not declared to be unlawful or invalid.
Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid will, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.


3